      Case: 1:18-cv-08298 Document #: 8 Filed: 02/18/19 Page 1 of 2 PageID #:42



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LATOYA PAMPLIN,                              )
                                             )
       Plaintiff,                            )       Case No. 18-cv-8298
                                             )
               v.                            )       Honorable Judge Elaine E. Bucklo
                                             )
ILLINOIS DEPARTMENT OF                       )
HUMAN SERVICES, et al.,                      )
                                             )
       Defendants.                           )

          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendants, Illinois Department of Human Services (“DHS”) and Illinois Central

Management Services (“CMS”) (collectively, “Defendants”), by and through their attorney

Kwame Raoul Attorney General for the State of Illinois, hereby move to dismiss Plaintiff’s

Complaint for failing to state a claim against them, as fully set forth in their Memorandum of Law

in Support of their Motion to Dismiss. Defendants respectfully request that this Court grant this

motion in their favor.

Dated: February 18, 2019
                                                     Respectfully submitted,

KWAME RAOUL                                          /s/ Phillip W. Rehani
Attorney General                                     PHILLIP W. REHANI
State of Illinois                                    Assistant Attorney General
                                                     Office of the Illinois Attorney General
                                                     100 West Randolph Street, 13th Floor
                                                     Chicago, Illinois 60601-3397
                                                     (312) 814-3700
                                                     PRehani@atg.state.il.us
                                                     Attorney for Defendants




                                                 1
     Case: 1:18-cv-08298 Document #: 8 Filed: 02/18/19 Page 2 of 2 PageID #:43



                               CERTIFICATE OF SERVICE

     The undersigned certifies that on February 18, 2019, he electronically filed the foregoing
document with the Clerk of the Court for the Northern District of Illinois by using the CM/ECF
system. All participants in the case are registered CM/ECF users who will be served by the
CM/ECF system.


                                                    /s/ Phillip W. Rehani




                                              2
